Citation Nr: 1434816	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the hands.

2.  Entitlement to service connection for residuals of cold injury to the feet.  

3.  Entitlement to service connection for a right thumb disability.

4.  Entitlement to service connection for a left thumb disability.

5.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected corneal scars of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  He had additional service with the Massachusetts Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript is of record.

In September 2011, the Board remanded the claims to the RO for the purpose of providing the Veteran with additional notice, obtaining additional evidence, and providing the Veteran with VA examinations of his claimed conditions.

The Board notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were ultimately granted in a November 2012 rating action. Therefore, those issues are no longer before the Board.  

In that same November 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for corneal scars of the left eye.  However, as diagnoses of additional disorders affecting the left eye are apparent in the medical evidence of record, this does not represent a full grant of the benefits sought on appeal with regard to the Veteran's claim of service connection for a left eye disorder.  As such, the claim remains in appellate status.  Additionally, the Veteran's claim of service connection for a right eye disorder also remains on appeal.  Accordingly, the Board has recharacterized the Veteran's claims of entitlement to service connection for disorders of his right and left eyes as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

The claim of entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected corneal scars of the left eye, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran has cold injury residuals of his hands and feet that are related to his active duty service.

2.  The Veteran does not have a current disorder of the right or left thumb.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the hands were incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Cold injury residuals of the feet were incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.  Service connection for a disability of the right thumb is not established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303.

4.  Service connection for a disability of the left thumb is not established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in April 2007 and October 2011 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's service treatment records, VA treatment records, and statements submitted by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination of the Veteran's right and left thumbs was performed in November 2011.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner reviewed the pertinent medical history, set forth the clinical findings, and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312. 

As service connection for residuals of cold injury to the hands and feet has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to these claims is moot. See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist. See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan, 24 Vet. App. at 163.

II. Compliance with Board's Remand Directives

The record shows substantial compliance with the Board's remand directives to provide additional VCAA notice, to conduct a VA examination, and then to readjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, the Board may proceed with appellate review. 

III. Compliance with Hearing Officer's Duties

The Veteran testified at an April 2011 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) who conducted the hearing in accordance with 38 C.F.R. § 3.103(c)(2) (2013). In particular, she identified the issues on appeal and elicited testimony regarding potential evidence pertinent to the claims.  The Veteran has not alleged there was any deficiency in the conducting of her Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 497-498 (2010).


IV.  Service Connection

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has current diagnoses of cold injury residuals of hands and feet which were incurred during his active service.  However, the probative evidence of record does not demonstrate that the Veteran has a current diagnosis attributable to either his right or left thumb.  Accordingly, service connection for disorders of the right and left thumb is denied.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see, too, Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Cold Injury Residuals of the Hands and Feet

The Veteran contends he was exposed to extremely cold conditions while stationed at Camp Tuto, Greenland from May to September 1964, and consequently has residual disability.  See April 2007 Application for Benefits; April 2011 Board Hearing Testimony.

His service treatment records (STRs), specifically a June 1964 dental record, reflect that he underwent treatment at Camp Tuto, Greenland in June 1964.  He likely, then, had the type of exposure to cold weather that he is alleging.  38 U.S.C.A. § 1154(a).

On VA examination in November 2011, the Veteran reported that he noticed intolerance to in his hands and feet with associated discoloration paresthesias, numbness, and pain in the winter of 1964, and that such symptoms have continued to the present.  The examiner diagnosed residuals of cold injury and noted symptomatology affecting the Veteran's bilateral hands and feet including pain, arthralgia, numbness, cold sensitivity, nail abnormalities, color changes, and locally impaired sensation.  Additionally, the Veteran had daily characteristic attacks of Raynaud's syndrome (consisting of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets).  Imaging results revealed osteoarthritis of the hands and feet.

As to etiology, the examiner noted that the Veteran's STRs, including records from his Massachusetts National Guard service dated through 1983, do not document any cold weather evaluation or treatment.  The examiner stated that, "without service treatment record documentation of injury or residual symptoms," it is "difficult to associate" his cold weather residuals to service.  Therefore, the examiner concluded, the residuals of cold injury are less likely than not (less than 50 percent probability) caused by the claimed in-service event.

Importantly, the examiner noted that the current clinical findings were consistent with cold weather injury, but was unwilling to accept the Veteran's history, including his competent reports as to the onset and duration of his symptoms, without documentation of such in the claims file.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  A medical examination that fails to take into account credible lay assertions of an in-service injury is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Thus, the Board does not afford the November 2011 VA examiner's opinion any probative weight.

Here, the Veteran has testified as to his cold injuries to his hands and feet during his service.  Additionally, his STRs confirm that he was stationed in the arctic during June 1964.  The Board thus finds the report of in-service cold injuries to be credible, as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  As the post-service medical evidence links the current hand and foot disorders to cold weather injury, the Board finds that the criteria for service connection are met.

Accordingly, his claims of entitlement to service connection for residuals of cold injury to the hands and feet are granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Disorder of the Bilateral Thumbs

The Veteran seeks service connection for right and left thumb disorders he asserts have their origins in service.

His STRs document that he "broke the distal end of his left thumb" in June 1964, which was treated with a splint.  He also reported additional in-service injury to his right thumb.  See April 2007 Application for Benefits; April 2011 Board Hearing Testimony.

This evidence, however, relates to only one of the elements of a claim for service connection, namely, in-service injury.  He still needs to establish the further elements of a service connection claim, i.e., current disability and nexus.  See Shedden, 381 F.3d at 1167.  

In this regard, the Veteran was provided a VA examination of his thumbs in November 2011.  The examiner noted the Veteran's history of thumb injuries during his service.  On examination, the examiner found no limitation of motion of either thumb.  Neither thumb exhibited any additional loss of range of motion following repetitive use testing, nor was there any functional loss.  There was no objective evidence of pain, muscle strength testing was normal, and imaging results of his right and left thumbs did not reveal any abnormal findings.  The examiner found that any previous thumb injuries resolved fully without residuals.  Thus, the examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.

Here, there is no medical evidence of record demonstrating any radiologic, x-ray, or clinical indication of thumb symptoms or pathology, and the Veteran has not submitted any evidence diagnosing a current disorder of either thumb.  As to symptomatology, he has asserted that movement of his right thumb is limited.  See April 2011 Board Hearing Testimony.  However, on examination in November 2011, there was no objective evidence of any limitation of motion of his right thumb, including on repetition.  Additionally, although the Veteran is competent to report that he experiences limitation of motion, as this symptom is capable of lay observation, because he has no special training or expertise in medicine, he is not competent to diagnose a thumb disability to which these symptoms may be attributed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr, 21 Vet. App. at 312 (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Moreover, mere symptoms such as pain and limitation of motion and function, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a ratable disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Inasmuch as there is no competent and credible evidence diagnosing right and left thumb disorders, the Board concludes that such disorders were not incurred in or aggravated by active service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right thumb disability is denied.

Service connection for a left thumb disability is denied.

Service connection for residuals of cold injury to the hands is granted.  

Service connection for residuals of cold injury to the feet is granted.  


REMAND

Although the Board sincerely regrets the further delay, another remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks service connection for a vision disorder resulting from injuries to his eyes incurred during his active service, including specifically an injury to his left eye when it hit by a foreign object.  See April 2011 Board Hearing Testimony.  In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).

At his April 2011 hearing, the Veteran testified that the injury to his left eye resulted in corneal scarring, as a result of which he was unable to wear contacts for his vision problems.  Accordingly, he "has been wearing glasses ever since."

In December 2011, the Veteran was provided a VA eye examination.  The examiner diagnosed corneal scarring of the left eye, as well as bilateral cataracts, bilateral borderline ocular hypertension, and bilateral presbyopia.  The examiner found the bilateral eye conditions to be unrelated to his military service.  However, as to the Veteran's left eye corneal scarring, the examiner found this to be more likely than not a consequence of his military service.  

Although the December 2011 VA eye examination report and opinion addressed the issue of whether the Veteran's eye disorders were the result of his active service, an opinion has not been provided regarding whether his left eye corneal scarring directly caused or aggravated his bilateral borderline ocular hypertension, bilateral cataracts, or bilateral presbyopia.

Thus, because the Veteran has now been granted service connection for a left eye corneal scarring, a VA opinion is warranted on the issue of whether the Veteran's other ocular conditions, to include bilateral borderline ocular hypertension, bilateral cataracts, or bilateral presbyopia, were caused or aggravated by his left eye corneal scarring.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran should also be provided with an appropriate VCAA letter addressing the issue of secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for a bilateral eye disorder on a secondary basis (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2.  After the above development has been completed, return the claims file to the examiner who provided the December 2011 opinion for an addendum opinion, if available.  If the requested examiner is not available, or if this examiner determines that another examination would be helpful, the Veteran shall be scheduled for a new VA examination.

The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum opinion must contain a notation that the claims file was reviewed.

The VA examiner must provide an opinion as to the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any current eye condition, to include to include bilateral borderline ocular hypertension, bilateral cataracts, or bilateral presbyopia, was caused by the Veteran's service-connected left eye corneal scarring.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any current eye condition, to include to include bilateral borderline ocular hypertension, bilateral cataracts, or bilateral presbyopia, was aggravated beyond its natural progression by the Veteran's service-connected left eye corneal scarring.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale must be provided for all opinions offered.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


